DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Waltermann et al (US 10467402) in view of Beya et al (2013/0139263).
With respect to claim 1, Waltermann discloses a method comprising: determining whether the traffic pattern signature of the device corresponds to a given recognized traffic pattern signature of a plurality of recognized traffic pattern signatures, wherein the given recognized traffic pattern signature identifies the device (Waltermann col. 3, lines 23: “server and client components, connected over a network such that data may be exchanged between the client and server components”; col.8, lines 58-64: authenticate the first device in accordance with present principles. In this example, the electrical characteristic information may pertain to a rate (e.g., in nanoseconds or even sub-nanoseconds) and/or power line frequency at which data is received from a first device (traffic pattern); col.9, lines 8-34), wherein the traffic pattern signature identifies the device (col.9, lines 61-64; col.10, lines 49-55); and authenticating the device for communication over a network responsive to determining that the traffic pattern signature of the device corresponds to the given recognized traffic pattern signature (Waltermann col.6, lines 55-64: authenticate first device using electrical characteristic information; col.9, lines 35-51: compare the pattern identified at block 508 to the reference pattern accessed at block 510 to determine whether they match (e.g., at least within a predefined tolerance) and hence whether the predetermined data packets are being received in a pattern consistent with transmission from the first device […] Responsive to an affirmative determination at 512, the logic may move to block 514 where the logic may authenticate the first device).
Waltermann does not disclose determining a traffic pattern signature of a device based on an interarrival time (IAT) between packets observed from the device. Beya discloses a method for generating a signature and determining a traffic property of a device based on an IAT (Abstract; paras [0047], [0048], [0090]) to avoid network threats (para [0002]). It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to modify Waltermann by determining a traffic pattern signature of a device based on an interarrival time (IAT) between packets observed from the device, taught by Beya, to make the network more secure.
All the limitations, related to a sensor data, will not be given any patentable weight because applicant discloses the method is performed “at least one of:”. 


Claims 3-4, 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over  Waltermann et al (US 10467402) in view of Beya et al (2013/0139263) and Krieg et al (US 20200193006) and Official Notice.
With respect to claims 3-4,  Waltermann does not disclose using sensor data for authenticating a device. Krieg discloses using sensors data for authenticating a device (para [0053] The measurements taken from sensor data are used to extract unique signature associated with a specific vehicle component; paras [0005-0006] a first sensor associated with the first vehicle component and configured to generate first sensor data representative of the first characteristic; […] generate a first component signature based on the received first sensor data, the first component signature being unique to the first vehicle component; paras [0027-0028] This fixed pattern of noise can be used as a component signature of the ToF sensor that can be used to identify the ToF sensor itself; (para [0042] each vehicle component is paired with the vehicle (ie. the device)). It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to modify Waltermann by authenticating a device with the sensor data, taught by Krieg, to ensure the more accurate authentication.
Further Waltermann in view of Krieg do not explicitly teach initiate a request for verification of user credentials responsive to determining that the sensor data signature of the device does not correspond to one of the plurality of recognized sensor data signatures; and adding the sensor data signature of the device to the plurality of recognized sensor data signatures and authenticate the device for communicating over the network responsive to verification of the user credentials.  However, Krieg [0052] teaches upon installing a new vehicle component, the authorized maintenance shop may trigger a new multi-component fingerprint to be generated and stored in the secure elements 3a-3f and 12.  Official notice is taken that it would have been well known and obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to initiate a request for verification of user credentials in order to ensure a user or a maintenance shop is an authorized person who is authorized to have  a new component’s signature to be added to the database of signatures. 

With respect to claim 21, refer to discussion in claim 3 above for the sensor. Waltermann in view of Krieg do not explicitly teach a motion sensor. Official Notice is taken that the claimed motion sensor would have been known in the art. It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to modify Waltermann in view of Krieg with the known motion sensor for using the method in different environment.

With respect to claims 22-23, Waltermann in view of Krieg do not teach the one or multiple statistics and determining the sensor data signature of the device comprises applying machine learning to the set of features. Official Notice is taken that the claimed limitations would have been known in the art. It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention, to modify Waltermann in view of Krieg by using the known one or multiple statistics and determining the sensor data signature of the device comprises applying machine learning to the set of features to automate the authenticating process.

Claims 2,5,6 are rejected under 35 U.S.C. 103 as being unpatentable over  Waltermann et al (US 10467402) in view of Beya et al (2013/0139263) and Official Notice.
With respect to claims 2,5,  Waltermann do not explicitly teach repeatedly determining whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures for a period of time. However, Waltermann col.9, lines 51-55 teaches : “responsive to a negative determination at diamond 512, the logic may instead move to block 516 where the logic may fail/decline to authenticate the first device and may take other appropriate action”.  Official Notice is taken that repeating repeatedly determining whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures for a period of time would have been well known appropriate action.  It would have been obvious to one of ordinary skilled the art, before the effective filing date of the claimed invention to repeatedly performing authentication several more times by repeatedly perform the steps 508-510 (fig. 5; col. 9, lines 35-55) which steps determine whether the traffic pattern signature of the device corresponds to one of the plurality of recognized traffic pattern signatures in order to minimize error in the authentication process due to traffic glitches.

With respect to claim 6, refer to discussion in claim 5 above for the period of time. Further, Waltermann teaches revoking authentication of the device responsive to determining that the traffic pattern signature of the device does not correspond to one of the plurality of recognized traffic pattern signatures (Waltermann col.9, lines 49-56: the logic may fail/decline to authenticate the first device and may take other appropriate action, such as discarding the data being received). 

Allowable Subject Matter
Claims 8-20 allowed.
The prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 8, 14, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method and/or system comprising: collecting data provided by a sensor of the device over time to form a set of collected data, wherein the sensor is associated with capturing a physical phenomena, and the data represents the physical phenomena; determining one or multiple statistics characterizing one or multiple numerical measures of the set of collected data; and determining the sensor data signature based on the one or multiple statistics; determine a traffic pattern signature of the device based on an inter-arrival time (IAT) between packets observed from the device; determine whether the sensor data signature of the device corresponds to a given recognized sensor data signature of a plurality of recognized sensor data signatures; determine whether the traffic pattern signature of the device corresponds to a given recognized traffic pattern signature of a plurality of recognized traffic pattern signatures; and authenticate the device for communication over the network responsive to determining that the sensor data signature of the device corresponds to the given recognized sensor data signature and the traffic pattern signature of the device corresponds to the given recognized traffic pattern signature, as recited in the context of claim 8, and similarly claimed in independent claim 14.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Refer to discussion above for the amended claims 1-6, 21-23.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                             06/03/2022